Citation Nr: 0729787	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for right knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard. Counsel

INTRODUCTION

The veteran had active service from June 1967 to May 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In April 
2007, the veteran testified at a personal hearing before a 
Decision Review Officer at the RO.  The transcript of this 
hearing has been included in the claims folder.


FINDING OF FACT

The veteran's right knee traumatic arthritis is manifested by 
complaints of constant pain, stiffness, and occasional 
giving-way, with objective evidence showing a full range of 
motion with pain at 90 degrees of flexion; stable ligaments; 
no effusion or erythema; and X-ray evidence of very mild 
medial joint line narrowing.


CONCLUSION OF LAW

The criteria for an increased evaluation for right knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5103(a), 5103A (West 2002 & 2007); 38 C.F.R. §§ 3.159, 3321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 
5003, 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In September 2003 and December 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing the current 
degree of severity of his knee disorder or to provide 
properly executed releases so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an October 2004 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
notes that the veteran was provided with the Dingess 
provisions in the December 2006 VCAA notice letter.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under 38 C.F.R. Part 4, § 4.71a, DC 5010, traumatic arthritis 
is to be rated as degenerative arthritis.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

Under 38 C.F.R. Part 4, DC 5260, a 0 percent evaluation is 
warranted for flexion limited to 60 degrees; a 10 percent 
evaluation is warranted for flexion limited to 45 degrees; a 
20 percent evaluation is warranted for flexion limited to 30 
degrees; and a 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

According to 38 C.F.R. Part 4, DC 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees; a 
10 percent evaluation is warranted for extension limited to 
10 degrees; a 20 percent evaluation is warranted for 
extension limited t 15 degrees; a 30 percent evaluation is 
warranted for extension limited to 20 degrees; a 40 percent 
evaluation is warranted for extension limited to 30 degrees; 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The relevant evidence of record includes a May 8, 2003, VA 
treatment note which refers to the veteran's complaints of 
chronic right knee pain for some 25 years.  He said he had 
pain and stiffness, although he denied any locking, catching, 
or mechanical symptoms.  There was no evidence of recurrent 
effusions.  He said he had generalized aching that was 
becoming progressively worse.  Range of motion studies of 
this knee found 0 degrees of extension and 120 degrees of 
flexion.  The examination of the ligaments was normal, 
although he did have diffuse joint line tenderness to 
palpation, both medially and laterally.  An X-ray showed very 
mild medial joint line arthritis.

In September 2003, the veteran was examined by VA.  The 
examiner commented that the claims file was not available for 
review, but that CPRS records had been reviewed.  The veteran 
stated that, while the right knee had been painful for years, 
it had gotten worse over the past 15 to 20 years.  During 
flare-ups, he would notice increased pain and stiffness, but 
no increased limitation of motion.  Objective clinical 
evaluation found that his medial tibial plateau was minimally 
tender, and he displayed 0 to 135 degrees range of motion.  
Lachman's and the McMurray's tests were negative.  The medial 
and collateral ligaments were stable.  With repetitive 
motion, he had a mild increase in pain and stiffness at about 
100 degrees of flexion.  There were no deficits in strength 
or coordination, but there was slow movement and fatigue of 
the joint with use.  The assessment was that the veteran's 
pain was more intense than in the past.

The veteran was seen by VA on an outpatient basis between 
2004 and 2006.  On May 10, 2004, he described having 
globalized pain in the right knee, primarily in the medial 
aspect.  This pain was made worse with activity.  His range 
of motion was from 0 to 125 degrees and he had point 
tenderness to palpation on the medial aspect over his knee 
scar.  The ligaments were noted to be stable.  An X-ray 
showed very mild degenerative joint disease.  On May 9, 2005, 
he again complained of right knee pain; an X-ray was 
unchanged from the previous year (he still had very mild 
medial joint line narrowing.  He displayed 0 to 130 degrees 
of motion, and there was no evidence of effusion or erythema.  
On September 15, 2006, his VA physician noted that the 
veteran had some mild point tenderness, with no effusion or 
erythema, and no ligament instability.  Range of motion was 
noted to be full.

VA re-examined the veteran in October 2006.  When walking, he 
stated that he had decreased strength, stiffness, occasional 
give way, lack of endurance, and weakness of the right knee.  
He said that he had experienced constant pain that was 
squeezing, aching, sharp, and cramping in nature.  Pain was 
precipitated by activity, sitting, and standing; he denied 
any incapacitation as a result.  The objective examination 
noted that his leg lengths were equal, although he had a mild 
right-sided limp.  He flexed to 140 degrees, with pain at 90 
degrees; extension was normal at 0 degrees.  He was 
additionally limited after repetitive use by pain, fatigue, 
weakness, lack of endurance, and incoordination; pain was 
noted to be the most limiting factor.  The knee ligaments 
were stable.  An X-ray showed no soft tissue swelling.

The veteran's Social Security Administration records were 
obtained.  He had been determined to be disabled due to his 
affective disorder and his anxiety-related disorders.  These 
records did not contain any relevant evidence concerning his 
right knee disability.  

The veteran testified at a personal hearing at the RO in 
April 2007.  He stated that he had constant knee pain, and 
that the joint would occasionally give out.  He was able to 
walk 15 to 30 minutes before the knee joint would become a 
problem.  He indicated that he wanted a higher disability 
evaluation because of his pain, suffering, and restless 
nights.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the veteran's right 
knee traumatic arthritis has not been established.  There is 
no indication that a 20 percent evaluation is warranted under 
DCs 5003-5010, since there is no indication that the 
veteran's arthritis causes occasional incapacitating 
exacerbations.  In fact, during the October 2006 VA 
examination, he specifically denied any incapacitation. 

Nor is there is any indication that he is entitled to a 20 
percent disability evaluation pursuant to DC 5257, which 
requires moderate recurrent subluxation or lateral 
instability.  There is no indication in the objective record 
that the veteran has ever experienced either recurrent 
subluxation or lateral instability to any degree.  The 
veteran is also not entitled to a 20 percent evaluation for 
limitation of flexion, which requires limitation to 30 
degrees; his flexion has ranged between 120 and 140 degrees.  
See DC 5260.  He is also not entitled to a 20 percent 
disability evaluation for limitation of extension since this 
motion is not limited to 15 degrees, as required by DC 5261. 

While the veteran has complained of weakness, giving-way, 
incoordination, fatigability, and lack of endurance, none of 
these has been objectively demonstrated on examination or in 
the available treatment records.  The Board further finds 
that the 10 percent evaluation currently assigned to the 
right knee disorder adequately compensates him for his 
subjective complaints of pain, particularly in the absence of 
any indication that this pain has been evidenced by the 
visible behavior of the veteran while undertaking the motion, 
as well as by the fact that he is able to fully flex and 
extend the knee joint.  See 38 C.F.R. §§  4.40 & 4.71, Plate 
II (2007); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

There is no indication in the record that the veteran should 
be assigned a separate rating for arthritis and instability, 
since there is no objective indication in the record that his 
traumatic arthritis has caused any instability of the knee.  
See VAOPGCPREC 23-97.  There is also no support for an award 
of separate evaluations for limitation of flexion or 
extension, since he does not meet at least the rating 
criteria for a 10 percent evaluation for either (that is, 
flexion limited to 45 degrees or extension limited to 10 
degrees).  See VAOPGCPREC 9-2004.  Finally, there is no 
suggestion that separate evaluations should be assigned to 
his knee arthritis and limitation of motion since there is no 
limitation of either extension or flexion to at least a 
noncompensable degree.  See VAOPGCPREC 9-98.  Therefore, the 
criteria for a schedular evaluation in excess of 10 percent 
have not been met.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

Here, while the veteran is not currently working, this has 
been attributed to his  psychiatric disorders and not to his 
service-connected right knee disability.  There is no 
evidence of record that the veteran has been frequently 
hospitalized for the treatment of his right knee disability.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for his right knee traumatic arthritis.


ORDER

Entitlement to an increased evaluation for right knee 
traumatic arthritis, evaluated as 10 percent disabling, is 
denied.



_________________________________
ANDREWJ. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


